DETAILED ACTION

Status of Claims

This action is in reply to the amendment filed on 19 July 2022.
Claims 1, 3, 4, 6-8, 10, 11, 13-15, 17, 18 & 20 have been amended. 
Claims 1-20 are currently pending and have been examined.
Claims 1-20 are allowable.
The present application is being examined under the pre-AIA  first to invent provisions. 
The Examiner respectfully rescinds the 35 U.S.C. § 103 rejection in view of the claimed amendments.  
The Examiner respectfully rescinds the nonstatutory double patenting rejection in view of the filed Terminal Disclaimer. 
The Examiner respectfully rescinds the 35 U.S.C. § 101 rejection in view of the claimed amendments.  The claim recites the combination of additional elements of determining a technical experience level for a payer or a payee according to one or more of the following associated with the payer or payee: age, commercial activities, input provided during a set up procedure related to the system, information gathered from social networking sites, or prior usage of an application; generating a first interface for the payer; via the first interface, a second interface a third interface, a fourth interface, a fifth interface and generating a sixth interface including one or more channels for the payer to communicate with the payee, wherein generating at least one of the interfaces comprises customizing at least one of the interfaces based on the technical experience level.   Specifically, the method generates an interface based on the technical experience level of the payer or payee. This provides a specific improvement over prior systems, resulting in improved interface tailored to the user’s technical experience level. The claim as a whole integrates human activity into a practical application. Thus, the claim is eligible because it is not directed to the recited judicial exception.
	

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: The instant application is directed towards a user interface for facilitating personal payment transactions. More specifically, the Applicants claim a system, method and computer product for providing personal payment transactions comprising: a processor; and a storage device storing instructions that, when executed by the processor, cause the system to perform operations comprising: determining a technical experience level for a payer or a payee according to one or more of the following associated with the payer or payee: age, commercial activities, input provided during a set up procedure related to the system, information gathered from social networking sites, or prior usage of an application; generating a first interface for the payer to effect a personal payment transaction; receiving, from the payer via the first interface, identifying information about the payee; generating a second interface including one or more suggested recipients for receiving a payment from the payer based on the payee identifying information; receiving an identification of an identified payee from the payer via the second interface; generating a third interface including one or more options to fund the personal payment from the payer to the identified payee; generating a fourth interface including one or more payment routing options for the payer to route the payment associated with the personal payment transaction; generating a fifth interface including one or more payment receipt options for the identified payee to receive the payment associated with the personal payment transaction; and generating a sixth interface including one or more channels for the payer to communicate with the payee regarding the personal payment transaction, wherein generating at least one of the interfaces comprises customizing at least one of the interfaces based on the technical experience level.
Furthermore, Milam et al. [US 2013/0290177 A1] discloses “A computer system for use with a database that includes a directory of electronic payees is provided. The computer system includes a memory device and a processor. The computer system is programmed to receive a payee file that includes payee information about a payee, verify whether the payee is included in the directory of electronic payees based on the payee information about the payee, and generate an output file that includes the payee information and one of an electronic payee identifier if a verification is confirmed and an indicator that no match was verified.”
Lin et al. [US 2010/0078471 A1] discloses “Various techniques are provided for carrying out peer-to-peer financial transactions using one or more electronic devices. In one embodiment, a request for payment is transmitted from a first device to a second device using a near field communication (NFC) interface. In response to the request, the second device may transmit payment information to the first device. The first device may select a crediting account and, using a suitable communication protocol, may communicate the received payment information and selected crediting account to one or more external financial servers configured to process and determine whether the payment may be authorized. If the payment is authorized, a payment may be credited to the selected crediting account. In a further embodiment, a device may include a camera configured to obtain an image of a payment instrument. The device may further include an application to extract payment information from the acquired image.”
However, in the instant application none of the prior arts of record either individually or in combination teach or suggest determining a technical experience level for a payer or a payee according to one or more of the following associated with the payer or payee: age, commercial activities, input provided during a set up procedure related to the system, information gathered from social networking sites, or prior usage of an application; generating a first interface for the payer to effect a personal payment transaction; and generating a sixth interface including one or more channels for the payer to communicate with the payee regarding the personal payment transaction, wherein generating at least one of the interfaces comprises customizing at least one of the interfaces based on the technical experience level.
For these reasons claims 1, 8 & 15 are deemed to be allowable over the prior art of record, and claims 2-7, 9-14 & 16-20 are allowed by dependency on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lehmeier et al. US 6,981,242 B2 teaches monitoring the skill level of an operator and calculate a skill score.  Modifying the look and feel of the interface when the operator’s skill score exceeds a skill threshold.  
Alimpich et al. US 6,232,968 B1 discloses providing a given application program with multiple selectable user interfaces or, rather, multiple selectable views of a same user interface where each view has a different set of interactive functions of the user interface. Each selectable view may be for a specific operating environment and/or for a specific skill level of a potential user.
He et al. US2015/0205789 A1 teaches a fund transfer transactions that when a payee's user class is high, the server may send audio information and/or textual information to prompt a payer with a message that "the credibility of payee is high, but we still recommend you to fully confirm the identity of the payee first before conducting the fund transfer in order to avoid unnecessary disputes". When a payee's user class is low, the server may send audio information and/or textual information to prompt a payer with a message that "the credibility of payee is low, please confirm the identity of the payee before transferring the fund to avoid fraud".


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KITO R ROBINSON whose telephone number is (571)270-3921. The examiner can normally be reached M-F 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KITO R ROBINSON/Primary Examiner, Art Unit 3619